Case: 3:20-cr-00073-TMR Doc #: 39 Filed: 04/15/21 Page: 1 of 1 PAGEID #: 94

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA, : CASE NO. 3:20CR073
Plaintiff, : JUDGE THOMAS M. ROSE
VS.
ORDER

KALANI RAMIR GRIER,

Defendant.

 

Upon Motion of United States pursuant to the provisions of Rule 48(a) of the Federal Rules
of Criminal Procedure and for good cause shown, the Information (R. 26) filed on July 28, 2020,
f

against KALANI RAMIR GRIER is hereby dismissed without prejudice.

Pl | 4 / | eeee
DATE: 3 IS | el (eee
JUDGE THOMAS M. ROSE

UNITED STATES DISTRICT COURT

 
